Name: 89/657/EEC: Council Decision of 18 December 1989 establishing an action programme to promote innovation in the field of vocational training resulting from technological change in the European Community (Eurotecnet)
 Type: Decision
 Subject Matter: technology and technical regulations;  employment;  European construction
 Date Published: 1989-12-30

 Avis juridique important|31989D065789/657/EEC: Council Decision of 18 December 1989 establishing an action programme to promote innovation in the field of vocational training resulting from technological change in the European Community (Eurotecnet) Official Journal L 393 , 30/12/1989 P. 0029 - 0034 Finnish special edition: Chapter 16 Volume 1 P. 0089 Swedish special edition: Chapter 16 Volume 1 P. 0089 COUNCIL DECISION of 18 December 1989 establishing an action programme to promote innovation in the field of vocational training resulting from technological change in the European Community (Eurotecnet) (89/657/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the second, fifth, sixth, seventh, ninth and tenth principles set out therein, Having regard to the proposal from the Commission (2), drawn up following consultation of the Advisory Committee on Vocational Training, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, at its meetings in London on 5 and 6 December 1986 and Madrid on 26 and 27 June 1989, the European Council emphasized both the importance of Community actions directed towards the improvement of training and the fundamental nature of the upgrading of human resources through training for economic and social development; Whereas the Council, in its resolution of 22 December 1986 on an action programme on employment growth (5), took the view that an indispensable element in employment growth was the upgrading of vocational training, an improvement in the level of qualifications and the development of cooperation between the social partners; Whereas the Council, in its resolution of 5 June 1989 on continuing vocational training (6), stressed the essential role of continuing vocational training in making full use of human resources with a view to completion of the internal market; Whereas, in the context of the social dialogue, a joint opinion adopted on 6 March 1987 stressed the need for effective training for workers and managerial staff in the new technologies; Whereas, in its Decision 87/569/EEC (7), the Council adopted an action programme for the vocational training of young people and their preparation for adult and working life, stressing the need to develop the capacity of vocational training systems to adapt to rapid technological, economic and social change; Whereas, in its Decision 89/27/EEC (Comett II) (8), the Council reiterated the importance it attached to cooperation between universities and industry regarding vocational training in the field of advanced technology; Whereas technological and industrial cooperation in the field of research and development, was the subject of Decisions 88/279/EEC (Esprit) (9), 85/196/EEC (Brite/Euram) (10), 88/419/EEC (Science) (11), 88/417/EEC (Delta) (12) and 89/286/EEC (Sprint) (13); Whereas measures to supplement the instruments adopted by the Council should be adopted in order to promote the adaptability of vocational training systems to technological change and in order to contribute to the achievement of the principle of economic and social cohesion; Whereas the Commission work programme for 1985 to 1988, which was the subject of a Commission communication to the Council on 18 April 1985, made consequent to the Council resolution of 2 June 1983 concerning vocational training measures relating to new information technologies (14) demonstrated the importance of developing cooperation between the Member States with a view to making full use of the possibilities offered by new technologies in vocational training systems; Whereas the usefulness of technological development for industry depends on the adaptability of the qualifications and the spirit of enterprise of the workforce; whereas it is necessary to reinforce Community initiatives directed towards making optimum use, within this programme, of ; ; ; human resources and investment in vocational training; whereas vocational training plays an important role in the strategy of achieving the internal market; Whereas in extending the Council resolution of 3 November 1986 concerning the action programme for small and medium-sized enterprises (SMEs) (15), provision should be made for such enterprises to participate in the implementation of this programme and in the dissemination of the results achieved; Whereas both sides of industry at Community level have repeatedly asked to be fully associated in the implementation of such programmes. HAS DECIDED AS FOLLOWS: Article 1 Establishment of the Eurotecnet programme 1. The European Community action programme to promote innovation in the field of vocational training resulting from technological change is hereby adopted. 2. The programme, hereinafter referred to as the 'Eurotecnet programme', shall be implemented with effect from 1 January 1990 for a period of five years. Article 2 Objective The objective of the Eurotecnet programme shall be to promote innovation in the fields of basic and also of continuing vocational training with a view to taking account of current and future technological changes and their impact on employment, work and necessary qualifications and skills. Article 3 Content The Eurotecnet programme shall comprise: (a) a network of national or transnational innovatory projects which take account of a common framework of guidelines as set out in Article 4 and which are designed to develop and improve vocational training policies and systems for the new technologies in the Member States; (b) a series of Community measures, as set out in Articles 5 and 6 and in the Annex, which are designed to support and supplement those measures taken by and within Member States. Article 4 Common framework of guidelines 1. The common framework of guidelines referred to in Article 3 (a) shall take account of the following objectives: (a) extending cooperation with public and private bodies at all levels; (b) analysing the impact of technological change on the qualifications and skills of the groups of persons concerned, such as managerial staff, employees and the unemployed; specific account should be taken of the situation of small and medium-sized undertakings as regards both managers and employees; (c) implementing national or transnational demonstration projects making it possible to innovate in the provision for vocational training; (d) providing for the entry into working life of young people and the unemployed, in particular those whose qualifications are inadequate or unsuitable, through measures which provide them with training both in the new technologies and in mastering technological development; (e) promoting equal opportunities for men and women, in particular the access of women to types of training with significant technological content, as well as the retraining or re-entry into employment of women, whose professional activities are affected by technological change; (f) developing the training and retraining of trainers in technical, educational and social skills; (g) disseminating relevant information. 2. Both sides of industry shall be fully associated in the implementation of the common framework of guidelines referred to in Article 3 (a), in accordance with national practices. Article 5 Community measures The Community measures referred to in Article 3 (b) shall be aimed at: (a) setting up at Community level a network of innovatory projects in the fields of basic and also of continuing training; (b) strengthening cooperation, the exchange and transfer of methodologies and the development of transnational projects; (c) encouraging measures to ensure the basic and also continuing vocational training of trainers; (d) launching research and analytical work concerning the qualification requirements created by technological change; (e) developing the use of open and flexible methods of learning, paying, inter alia, attention to the promotion of self-training; (f) disseminating relevant information within the Community. Article 6 Support measures 1. In order to support and supplement the efforts of Member States to improve the quality and level of vocational training and of the necessary qualifications and skills in line with technological change, the Commission shall implement various measures as indicated in the Annex, taking account of the differing needs and situations which exist in the Member States, with particular regard to the level of technological advancement in each Member State and to the respective provisions for vocational training. 2. Both sides of industry shall be fully associated, according to the appropriate procedures, in the implementation of the measures referred to in paragraph 1. Article 7 Financing 1. The funds estimated as necessary for the financing of the Eurotecnet programme in the first three years of the five-year period referred to in Article 1 (2) amount to ECU 7,5 million. 2. The necessary annual appropriations shall be authorized in the annual budgetary procedure in accordance with the financial outlook decided on jointly by the European Parliament, the Council and the Commission and on the basis of the way it develops. Article 8 Consistency and complementarity 1. The Commission shall ensure that there is consistency and complementarity between the Community actions to be implemented under the Eurotecnet programme and other Community programmes involving vocational training and/or technological development. 2. The Commission shall draw upon the assistance of the European Centre for the Development of Vocational Training (Cedefop) in the implementation of the Eurotecnet programme, subject to the conditions laid down in Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European centre for the development of vocational training (16). Article 9 Briefing of the Advisory Committee on Vocational Training The Commission shall keep the Advisory Committee on Vocational Training regularly informed of the development of the Eurotecnet programme. Article 10 Committee 1. The Commission shall be assisted by a committee of an advisory nature composed of the representatives of the Member States and chaired by the representative of the Commission. Three representatives of both sides of industry, appointed by the Commission on the basis of proposals from the organizations representing both sides of industry at Community level, shall participate in the work of the committee as observers. 2. The representative of the Commission shall submit to the committee a draft of the measures concerning: (a) the general guidelines governing the Eurotecnet programme; (b) questions relating to the overall balance of the Eurotecnet programme, including the breakdown between the various actions. 3. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 4. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 5. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 11 Assessment 1. The results of the national or transnational projects undertaken by the Member States pursuant to Article 4 and of the measures taken by the Commission pursuant to Articles 5 and 6 and the Annex shall be subject to objective external assessment in accordance with criteria established in consultation between the Commission and the Member States: (a) for the first time, during the first six months of 1992; (b) for the second time, during the first six months of 1994. 2. The Commission shall, in consultation with the Member States, coordinate the assessments referred to in paragraph 1 and report to the European Parliament, the Council and the Economic and Social Committee on the results of these assessments, highlighting the financing procedures for the Eurotecnet programme. (a) in the case referred to in paragraph 1 (a), by 30 June 1992 at the latest; (b) in the case referred to in paragraph 1 (b), by 30 June 1994 at the latest. Article 12 Final report 1. The Commission shall by 30 June 1995 submit to the European Parliament, the Council and the Economic and Social Committee a final report on the results of the Eurotecnet programme. 2. By 31 December 1994 the Member States shall forward to the Commission the relevant information to enable it to draw up the final report referred to in paragraph 1. Done at Brussels, 18 December 1989. For the Council The President R. DUMAS (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 242, 22. 9. 1989, p. 7. (3) OJ No C 323, 27. 12. 1989. (4) OJ No C 329, 30. 12. 1989. (5) OJ No C 340, 31. 12. 1986, p. 2. (6) OJ No C 148, 15. 6. 1989, p. 1.(7) OJ No L 346, 16. 12. 1987, p. 31.(8) OJ No L 13, 17. 1. 1989, p. 28.(9) OJ No L 118, 6. 5. 1988, p. 32. (10) OJ No L 83, 25. 3. 1985, p. 8. (11) OJ No L 206, 30. 7. 1988, p. 34. (12) OJ No L 206, 30. 7. 1988, p. 20. (13) OJ No L 112, 25. 4. 1989, p. 12. (14) OJ No C 166, 25. 6. 1983, p. 1.(15) OJ No C 287, 14. 11. 1986, p. 1.(16) OJ No L 39, 13. 2. 1975, p. 1. ANNEX Support measures (Article 6) I 1. Promoting the use of innovative approaches for adapting basic and also continuing vocational training to technological change: (a) The Eurotecnet programme brings together in a Community network innovative demonstration projects devised in the Member States and aimed at improving the definition and propagation of programmes for basic or continuing vocational training in order to respond to technological change. In addition the network will be used to support all possible forms of cooperation between the parties involved, at various levels, in order to seek solutions to issues of common concern. Projects for possible inclusion in the network will be selected on the basis of the guidelines laid down in Article 4. Cooperation between the public and private sectors, where they put new forms of vocational training into practice, and transnational cooperation to set up demonstration projects, will be especially encouraged. The launching of demonstration projects will remain the responsibility of the Member States. Community support measures will be aimed at improving the links at Community level between the various projects in order to back up and supplement the measures taken by and in the Member States, in particular by means of promotion, coordination and dissemination activities. Community support measures will cover the whole network and will be funded by the Community. (b) In the light of technological change and its effect on vocational skills and qualifications, demonstration programmes for the vocational training of trainers will be developed. Appropriate exchange instruments will be implemented in order to promote the transfer of the contents of the Eurotecnet programme. (c) The setting up of European training and technology consortia will be encouraged, involving small and medium-sized undertakings and larger undertakings and vocational training bodies and, in accordance with national practice, both sides of industry to develop and innovate vocational technology training for the undertakings and job seekers. (d) A Community clearing house will be set up in close liaison with the network of demonstration projects to facilitate the exploitation and exchange of learning materials for basic or continuing vocational training, in order to respond to technological change. Those Member States that so wish may receive advice from the clearing house. (e) At the Commission's request, Cedefop will organize transnational study visits for those involved in demonstration projects or other aspects of the programme. It will develop its own study visits scheme for vocational training specialists. (f) The Community will support the measures taken by the Member States pursuant to Article 4 by means of appropriate activities such as the dissemination of its results or support for transnational exchanges or transfers. 2. Undertaking research and analysis, in order to adapt the provision of basic or continuing vocational training to the consequences of technological change: (a) in conjunction with the demonstration projects, research and analysis work will be initiated, to give scientific support to the programme; (b) in this connection, the following topics will be given priority: - developing new pedagogic approaches and models which may be integrated into schemes for basic or continuing vocational training, adapted in the light of technological change, meeting the necessary skill and qualification requirements, and drawing in particular on multi-media learning approaches, - improving methodologies and access to basic or continuing vocational training in the new technologies for disadvantaged or marginalized groups, - analysing the results of research and technology development programmes, particularly those sponsored by the Community, in order to evaluate qualification and skill requirements, enabling the necessary measures to be taken in the fields of basic or continuing vocational training. 3. Organizing a series of information campaigns and activities: (a) conferences at Community level or in the Member States on key issues to study the links between vocational training and technology; (b) European seminars, specialized colloquia, interproject exchange workshops and round tables; (c) Community cooperation between the various Member States and the various information providers on types of qualification and the qualifications offered; (d) preparation of publications in the official Community languages to provide information on the Eurotecnet programme and activities planned. II The work undertaken within the framework of the Eurotecnet programme will receive the necessary technical assistance at Community level in order that it may proceed successfully, in particular as regards support and continuing evaluation of the programme and dissemination and transfer of the results obtained.